In the Matter of William G. Mayville, as Justice of the Fort Covington Town Court, Franklin County, Petitioner. State Commission on Judicial Conduct, Respondent.Proceeding brought pursuant to section 22 of article VI of the New York Constitution and subdivision 7 of section 44 of the Judiciary Law for review of Commission determination dismissed, without costs, on the court’s own motion, upon the ground that the proceeding has abated by reason of petitioner’s death; determination of the Commission dated March 4, 1984 vacated and the Commission’s complaint dismissed.